DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 7 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Applicant is advised that should claim 7 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,405,069. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Instant Application 
US Patent No. 10,405,069
2. A modular sensor system comprising:
1. A modular sensor system, comprising:
a sensor bus head including processing and control circuitry facilitating operation of the sensor bus head, and sensor bus connectors facilitating electrical communication between the modular sensor system; 
a sensor bus head located at a top end of the modular sensor system, the sensor bus head comprising at least one sensor bus head connector; 
3. The modular sensor system of claim 1, wherein the sensor bus head comprises a power and control interface.

4. The modular sensor system of claim 3, wherein the power and control interface comprises a solar panel, controls, and a display.
a multi-part probe configured to couple to the sensor bus head and configured to electrically communicate with the sensor bus head in order to sense and communicate environmental parameters at one or more distances relative to the sensor bus head, the multi-part probe including:
and at least one sensor rod connected between and in communication with the sensor bus head and the sensor bus terminus… and wherein the at least one sensor rod comprising the first sensor rod is configured to determine environmental parameters of soil, water, or both, at its respective depth, and send data regarding the environmental parameters to the sensor bus head at the top end of the modular sensor system.
a sensor bus terminus forming a terminal end of the modular probe and including sensor bus terminus connectors; 
a sensor bus terminus located at a bottom end of the modular sensor system, the sensor bus terminus comprising at least one sensor bus terminus connector;
and a first sensor rod including first top end connectors interconnectable with the sensor bus connectors, and first bottom end connectors interconnectable with the sensor bus terminus connectors, wherein interconnection of the first sensor rod with the sensor bus terminus and the sensor bus head forms an interconnected bus network and a structural connection for the modular sensor system that facilitates sensing and communicating environmental parameters from the first sensor rod to the sensor bus head,
at least one sensor rod connected between and in communication with the sensor bus head and the sensor bus terminus, the at least one sensor rod comprising a first sensor rod comprising at least one first top end connector in communication with the at least one sensor bus head connector via a first releasable pin connection, and at least one first bottom end connector in communication with the at least one sensor bus terminus connector via a second releasable pin connection,
wherein a second sensor rod is interconnectable between the sensor bus head and the sensor bus terminus to extend a length of the multi-part probe and to facilitate sensing and communication environmental parameters from both the first and second sensor rods to the sensor bus head.

4. The modular sensor system of claim 3, wherein the first and second sensor rods are hot swappable to enable a multi-part probe of different lengths in order to sense environmental parameters at different distances from the sensor bus head.
5. The modular sensor system of claim 3, wherein the environmental parameters include one or more of soil, and water.
1…wherein the at least one sensor rod comprising the first sensor rod is configured to determine environmental parameters of soil, water, or both, at its respective depth
6. The modular sensor system of claim 3, wherein the environmental parameters include chemical composition of soil and/or water, pressure, temperature, and/or moisture, or any combination thereof.
2. The modular sensor system of claim 1, wherein the at least one sensor rod is configured to determine chemical composition of soil and/or water, measure pressure, temperature, and/or moisture, or any combination thereof, at different depths.
7. The modular sensor system of claim 2, wherein the power and control interface comprises a solar panel, controls, and a display.
3. The modular sensor system of claim 1, wherein the sensor bus head comprises a power and control interface.
4. The modular sensor system of claim 3, wherein the power and control interface comprises a solar panel, controls, and a display.
8. The modular sensor system of claim 2, wherein the sensor bus head comprises an antenna and circuitry that transmit analysis data to one or more other modular sensor systems, a central server via a cellular network, a local area network (LAN), a wide area network (WAN), a satellite communications network, or any combination thereof.
5. The modular sensor system of claim 1, wherein the sensor bus head comprises an antenna and circuitry that transmit analysis data to one or more other modular sensor systems, a central server via a cellular network, a local area network (LAN), a wide area network (WAN), a satellite communications network, or any combination thereof.
9. (New) The modular sensor system of claim 2, wherein the at least one sensor rod is configured to communicate its depth to the sensor bus head.
6. The modular sensor system of claim 1, wherein the at least one sensor rod is configured to communicate its depth to the sensor bus head.
10. The modular sensor system of claim 2, wherein the sensor bus connectors, the sensor bus terminus connectors, the first top end connectors, and the first bottom end connectors each comprises waterproof connectors comprising a power pin, a ground pin, a data pin, a clock pin, and a sensor select pin, wherein the power pin provides a supply voltage when communicating with the first sensor rod, the ground pin provides a reference ground for the sensor bus head, the sensor bus terminus, and the first sensor rod, the data pin facilitates bidirectional communication between the first sensor rod and the sensor bus head, the clock pin being controlled by the sensor bus head, and the sensor select pin is daisy chained and selects a current sensor rod that the sensor bus head is communicating with.
7. The modular sensor system of claim 1, wherein the at least one sensor bus head connector, the at least one sensor bus terminus connector, the at least one first top end connector, and the at least one bottom end connector each comprises waterproof connectors comprising a power pin, a ground pin, a data pin, a clock pin, and a sensor select pin, wherein the power pin provides a supply voltage when communicating with the at least one sensor rod, the ground pin provides a reference ground for the sensor bus head, the sensor bus terminus, and the at least one sensor rod, the data pin facilitates bidirectional communication between the at least one sensor rod and the sensor bus head, the clock pin is shared by all of the at least one sensor rods and is controlled by the sensor bus head, and the sensor select pin is daisy chained and selects a current sensor rod of the at least one sensor rod that the sensor bus head is communicating with.
11. The modular sensor system of claim 2, wherein the power and control interface comprises a solar panel, controls, and a display.
8. The modular sensor system of claim 1, wherein the power and control interface comprises a solar panel, controls, and a display.


Revisiting the underlined claim subject of claim 2, even though the disclosed patent teaches that the sensor rod is interconnectable between the sensor bus head and the sensor bus terminus and communication environmental parameters from sensor rod to the sensor bus head, the patent does not explicitly teach “a second sensor rod is interconnectable between the sensor bus head and the sensor bus terminus to extend a length of the multi-part probe and to facilitate sensing”. However, the disclosed patent teaches the at least one sensor rod are configured to mechanically couple together in a stacked arrangement via the first and second releasable pin connections to enable hot-swapping of the at least one sensor rod. This suggests that there can be a plurality of sensor rods which not just can be stacked on be stacked on top of each other but are field swappable providing desired convenience and adaptability for different environments. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use the teaching of the disclosed patent to arrive at the claimed invention for the purpose of convenience and desired adaptability. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688